JUDGE, J.
The object of the bill seems to be to enforce the vendor’s lien upon real estate for the payment of the purchase money.
It is essential, in a bill of this character, that the land should be described with sufficient particularity to inform the defendant what he is to defend against, and the court what particular land it is called on to render a decree for the sale of.
This has not been done in the present case. The land which it is averred is subject to the lien, is described in the bill as follows: “ The north half of the southeast *496quarter of section eleven, township eighteen, and range eight.” But in what land district the land is located, or whether it is within the State of Alabama or not, is not stated.
It is true the courts take judicial notice of the public surveys ; but section eleven, township eighteen, and range twenty-eight, may be found in many surveys of this charter, and without more definiteness of description, it can not be judicially known which was intended.
The bill is defective in other respects than that named, and is very inartificiallv drawn; but, for the defect particularly pointed out, if no other, the decree of the chancellor can not be sustained, even though founded upon a decree pro confesso.
Decree reversed and cause remanded.